Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered September 17, 1991, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
After pleading guilty, defendant was informed that the People would file a predicate felony statement. Defendant informed the court that he would not challenge the predicate felony statement, and the court immediately proceeded to impose sentence. There is no merit to defendant’s argument that it is reversible error to impose sentence without awaiting the filing of a predicate felony statement. The People’s failure to file it is rendered harmless where "[t]he statutory purposes for filing a predicate statement (CPL 400.21) have been satisfied, to wit: apprising the court of the prior conviction and providing defendant with reasonable notice and an opportunity to be heard” (People v Bouyea, 64 NY2d 1140, 1142). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.